Citation Nr: 1136274	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-23 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post left shoulder dislocation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from January 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.

In March 2011, the Veteran testified during a hearing before the undersigned at the RO.  The record was held open for 30 days following the Board hearing to provide the Veteran with additional time and opportunity to submit private medical records.  However, no records have been received.  

The issue of entitlement to service connection for a right shoulder disability, as secondary to status post left shoulder dislocation, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran testified that he has developed impingement of the left shoulder, resulting in occasional numbness, and that he dislocated the left shoulder at work the previous year.  The Board observes that this indicates a worsening of his disability.  Thus, the RO should schedule him for a VA examination to determine the current severity of his shoulder disability.

Moreover, the report of the most recent VA examination in May 2009 is inadequate for rating purposes.  In this regard, although the examiner noted the presence of pain during range of motion testing, he did not state at what point the pain began and ended.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Also during the Board hearing, as well as during the DRO hearing, the Veteran stated that he has been receiving cortisone shots from Dr. M.  The RO should ask him to submit a release form if he wishes for VA to obtain records from Dr. M.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit a release form for Dr. M. if he wishes for VA to obtain those records.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should specifically assess any limitation of arm motion due to the Veteran's left shoulder disability, including any functional impairment due to pain, in accordance with DeLuca, 8 Vet. App. at 204-07.  In this regard, the examiner should state when pain begins and ends during range of motion testing, and note any additional loss of motion, in degrees, on repetitive use due to pain, weakness, excess fatigability, or incoordination.  

A complete rationale should be given for all opinions and conclusions.

3.  Readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

